BILL OF COSTS
                               THIRTEENTH COURT OF APPEALS
                                  CORPUS CHRISTI - EDINBURG
                                         No. 13-11-00005-CV
             BRANNAN PAVING GP, LLC D/B/A BRANNAN PAVING COMPANY
                                                 v.
   PAVEMENT MARKINGS, INC., SAN JUAN INSURANCE AGENCY, INC. D/B/A VALLEY
            INSURANCE PROVIDERS AND LEICHT GENERAL AGENCY
           (No. C-1949-04-J(1) IN 430TH DISTRICT COURT OF HIDALGO COUNTY)
TYPE OF FEE                                           CHARGES      PAID     BY
FEES FOR SHIPPING CASES TO S.C. OR CCA                  $25.00     PAID     APE
FEES FOR SHIPPING CASES TO S.C. OR CCA                  $25.00     PAID     APE
FILING                                                  $10.00     PAID     APE
FILING                                                  $10.00     PAID     ANT
FILING                                                  $10.00     PAID     ANT
FILING                                                  $10.00     PAID     APE
FILING                                                  $10.00     PAID     APE
FILING                                                  $10.00     PAID     APE
FILING                                                  $10.00     PAID     APE
FILING                                                  $10.00     PAID     APE
FILING                                                  $10.00     PAID     ANT
FILING                                                  $10.00     PAID     ANT
REPORTER'S RECORD                                      $132.00   UNKNOWN    RPT
FILING                                                 $100.00   UNKNOWN    CLK
CLERK'S RECORD                                          $52.00   UNKNOWN    UNK
FILING                                                  $10.00     PAID     ANT
INDIGENT                                                $25.00     PAID     ANT
FILING                                                 $100.00     PAID     ANT
SUPREME COURT CHAPTER 51 FEE                            $50.00     PAID     ANT


 Balance of costs owing to the Thirteenth Court of Appeals, Corpus Christi, Texas: $0.00


     Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DORIAN E. RAMIREZ, CLERK OF THE THIRTEENTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause, as the
same appears of record in this office.
IN TESTIMONY WHEREOF, witness my hand
and the Seal of the COURT OF APPEALS for
the Thirteenth District of Texas, this January
14, 2015.




Dorian E. Ramirez, Clerk